In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1277V
                                      Filed: May 26, 2016
                                        UNPUBLISHED

****************************
KATHY JO NEVERVE,                        *
                                         *
                     Petitioner,         *       Joint Stipulation on Damages;
v.                                       *       Influenza (“Flu”) Vaccine;
                                         *       Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                      *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On October 28, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”)
as result of her influenza (“flu”) vaccination administered on October 30, 2012.3 Petition
at 1; Stipulation, filed May 25, 2016, at ¶ 4. Petitioner further alleges that she suffered
the residual effects of this injury for more than six months, and that she has received no
prior settlement or award as compensation for this injury. Petition at ¶¶ 31-32;
Stipulation at ¶¶ 4-5. “Respondent denies that petitioner’s alleged GBS, or any other
condition, was caused-in-fact by her flu, Tdap, or hepatitis A/B vaccinations, or that

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 Petitioner also received a diphtheria, tetanus, acellular pertussis (“Tdap”) vaccination on September 24,
2012, and hepatitis A/B vaccinations on September 25, 2012 and October 30, 2012. Stipulation, filed May
25, 2016, at ¶ 2
petitioner experienced the residual effects of this injury for more than six months.”
Stipulation at ¶ 6.

        Nevertheless, on May 25, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $90,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2